           Case 1:19-cr-00781-PKC Document 65
                                           64 Filed 02/05/21
                                                    02/04/21 Page 1 of 1




                    FREEMAN, NOOTER & GINSBERG
                                    ATTORNEYS AT LAW

LOUIS M. FREEMAN                                                                        75 MAIDEN LANE
THOMAS H. NOOTER*                                                                          SUITE 503
LEE A. GINSBERG                                                                       NEW YORK, N.Y. 10038


NADJIA LIMANI                                                                            (212) 608-0808
OF COUNSEL                                                                         TELECOPIER (212) 962-9696
CHARLENE RAMOS                                                                     E-MAIL: FNGLAW@AOL.COM
OFFICE MANAGER                                                                        WWW.FNGLAW.COM



                                         February 4, 2021

                                                 Application GRANTED on the conditions outlined by the
Honorable P. Kevin Castel                        government.
United States District Judge
                                                 SO ORDERED.
United States Courthouse
                                                 2/5/2021
500 Pearl Street
New York, NY 10007

                               Re: ​United States v. Terry Former
                                        19 CR 781 (PKC)

Dear Judge Castel:

       We write to request modification of conditions of release to permit Mr. Former to travel
from his home in Texas to New Orleans for a family reunion from February 12, 2021 to
February 15, 2021. He and his wife will be traveling by car (a four hour trip each way) and will
be staying at the Double Tree Hotel, 300 Canal Street, New Orleans, LA 70130.

       We have spoken to AUSA Tara LaMorte; she has no objection on condition that (1)
pre-trial agrees; (2) he reports immediately prior to and after trip; and (3) he provides pretrial
with an itinerary. Pretrial Officer Harmon does not object to this request.

                                                              Respectfully submitted,

                                                              /S/ Louis M. Freeman
                                                              Louis M. Freeman
